Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 24, 2019. Claims 10-18 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
The claim recites “of a time of a ratio downshift request”, the limitation is unclear and doesn’t make sense. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 is recites the limitation "the event of a change". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 10 recite(s) a method of compensating for an interruption of torque. The claim recites defining a setpoint of mechanical braking toque, and an estimation of the torque at the wheel and if the electric machine is torque-controlled. The limitations as recited is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since there is no controller or processor is needed to carry out the claimed steps.
Furthermore, even if the claim recites an additional element “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Also, the claim as recited does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claim 10 is ineligible. Claims 11-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) and/or  102(a)(2) as being anticipated by Oh et al. US2015/0094889 (“Oh”).

Regarding claim(s) 10. Oh discloses a method for compensating for an interruption of torque at a wheel in the event of a change of ratio in braking on a vehicle having an electric traction machine linked to wheels of the vehicle by a gearbox that can transmit to the wheels a braking torque of the electric machine in a phase of deceleration over at least two transmission ratios, and a mechanical braking system acting on the wheels independently of the electric machine, the method comprising: 
defining a setpoint of mechanical braking torque at the wheels, as a function of a type of control of the electric machine (fig. 1, para. 6, e.g. total braking amount is determined based on the driver's braking intention (S11). A regenerative braking allowance amount in the total braking amount is determined (S12), and it is then decided whether regenerative braking is possible (S13).), and of a time of a ratio downshift request to the gearbox the mechanical braking torque setpoint which is equal at an instant to a difference between an anticipated torque request to the electric machine and an estimation of the torque at the wheel, before a time of an end of the shift at the gearbox, if the electric machine is (para. 9 e.g. amount of regenerative braking is appropriately determined by considering characteristics of a motor when shifting gears during regenerative braking of the vehicle, thus providing stable braking without any change in deceleration). 

Regarding claim(s) 11. Oh discloses wherein the mechanical braking setpoint is nil when the electric machine is not controlled (fig. 1 and fig. 9, e.g. when regenerative braking is not possible). 

Regarding claim(s) 12. Oh discloses wherein the mechanical braking torque setpoint is nil after the time of the end of ratio downshift or upshift (para. 61-para. 64, e.g. FIG. 6, during the gear shifting (S20), it is decided whether the motor torque enters into the constant torque mode or the constant torque area (S21).). 

Regarding claim(s) 13. Oh discloses wherein the mechanical braking setpoint at the instant is equal to an anticipated torque setpoint related the wheel, before the time of the end of the downshift or upshift at the gearbox, if the electric machine is speed-controlled (para. 66-para. 68). 

Regarding claim(s) 14. Oh discloses wherein the estimation of the torque of the electric machine related to the wheel is the product of an estimation of the torque produced by the electric machine by the reduction ratio to the wheels (para. 7, e.g. The regenerative braking amount is compensated to have a value approximate to the actual gear ratio based on a target gear step and a shifting phase.). 

Regarding claim(s) 15. Oh discloses wherein, if an estimation of the torque of the electric machine is not available at the instant, the estimation of the torque at the wheel is based on a delayed torque setpoint related to the wheel (e.g. gearshift time). 

Regarding claim(s) 16. Oh discloses characterized in that the delay is less than 0.05 s (e.g. gearshift time). 

Regarding claim(s) 17. Oh discloses wherein the mechanical braking torque setpoint is an unsaturated raw setpoint (then decided whether regenerative braking is possible (S13).). 

(fig. 9, para. 78 and para. 79, When it is determined that the regenerative braking is impossible, a hydraulic braking amount is determined similar to the total braking amount. Once it is decided that the regenerative braking is possible, it is decided whether gear shifting of the vehicle occurs (S140), and the amount of regenerative braking is controlled according to a decided result.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669